Evaluation of the Australia-EU PNR agreement - EU PNR (debate)
The next item is the joint debate on:
the report by Mrs in't Veld, on behalf of the Committee on Civil Liberties, Justice and Home Affairs concerning the conclusion of an agreement between the European Union and Australia on the processing and transfer of EU-sourced passenger name record data (PNR) by air carriers to the Australian customs service and
the oral question - (B6-0476/2008) to the Commission concerning the European Union and PNR data by Mrs in't Veld, Mrs Roure, Mr Bradbourn, and Mrs Kaufmann on behalf of the Committee on Civil Liberties, Justice and Home Affairs.
rapporteur. - Mr President, I will start with another remark on the absence of the Council, because in my speaking notes I had some remarks about good cooperation between the European Parliament and the Council, dialogue, spirit of the Treaty of Lisbon etc., but the Council is absent for this debate as well. I think that is absolutely disgraceful, because it is the Council that is hammering out a PNR policy and is required to reply to questions, and it is not here. The Council has publicly made solemn pledges to involve the European Parliament, but now we see what the pledges of the Council are worth - nothing. I think this is an affront not to the European Parliament but to the citizens who are entitled to answers and transparent decision-making. So please, Mr President, pass on my discontent to the representatives of the presidency.
It is a joint debate on, the one hand, the proposals for an EU PNR and, on the other hand, the agreement on PNR between the EU and Australia. They are essentially the same problems, and the problems have already been raised in the context of the agreement with the US and, later on, with Canada.
One of the main issues is that of purpose limitation, because everything else follows on from that - purpose limitation or, in other words, the justification for the proposal to begin with. Now, everything is wrong with the justification, everything is wrong with the purpose limitation. I shall describe this to you.
To start with, subsidiarity: the Commission and the Council state that the aim of the proposal is harmonisation of national schemes. However, only a few Member States - I think it is three so far - have either a PNR system in place or plans for such a scheme. Therefore, the proposal cannot possibly harmonise national systems, because they are non-existent. It merely creates the obligation for all Member States to set up such a system for the collection of PNR data. I would call this 'policy laundering', because whatever we cannot achieve at national level we try to achieve via the back door of the EU. I am very pro-European, but I do not like this.
Moreover, the Commission has proposed a decentralised scheme so that the European added value is even less clear, and it creates an unworkable patchwork of rules and systems for the carriers and a very intransparent system for citizens.
The stated purpose in the proposal of the Commission is to identify persons who are, or may be, involved in a terrorist or organised crime event, as well as their associates, create and update risk indicators, to provide intelligence on travel patterns and other trends relating to terrorist offences to be used in criminal investigations and the prosecution of terrorist offences and organised crime.
The Commission, in its proposal, claims that the EU has been able to assess the value of PNR data and to realise its potential for law enforcement purposes. However, to date we have not seen any concrete evidence to substantiate this claim. Any evidence so far provided by the US is anecdotal and, to be honest, the information that we got from various US government agencies over the last year or so only seems to demonstrate that the mass collection and processing of PNR is not useful at all.
There has only been a single evaluation of the US PNR scheme, which did not assess the results. As a matter of fact, a recent DHS-funded report raises substantial doubts over the usefulness of behavioural surveillance as a tool to identify potential terrorists. This is easy to understand, because how are you going to develop risk profiles of potential terrorists on the basis of PNR data? It is blatant nonsense. How are you going to determine if anybody has bad intentions on the basis of his telephone number or his credit card number? In other words, the purpose stated in the Commission proposal is demonstrably invalid and unfounded, and yet that is the basis on which the Council is working.
The Commission and Council seem to be confused as to what can and cannot be done with PNR data. PNR records tend to contain very summary data and, on average, no more than 10 fields, with very basic information. So it is totally unclear how this data could serve to identify high-risk persons.
Law enforcement authorities already have the necessary powers to obtain PNR data on a case-by-case basis in the context of an investigation or prosecution into known suspects and possible associates. So the Commission proposal would merely remove the obligation of getting a warrant and due cause. So if law enforcement authorities need new powers, it is for them to demonstrate when and how the existing powers were insufficient. So far we have never had an answer to that question.
We already have a directive on API data, and they can indeed be used for the identification of persons and they can be used to run persons against a watch list. This is not possible with PNR data. So if we have a directive on API data, then why do we need more? That has not been demonstrated.
Automated systematic analysis of PNR of all passengers can be useful for other purposes, for example combating drug trafficking or illegal immigration. They may be very legitimate and valid purposes, but let us have it on the table and let us not talk about the prevention of terrorist attacks, because that is something completely different.
If the Commission and the Council intend to expand the scope of the proposal to cover other purposes, as I have just said, they should clarify in detail, for each stated purpose, what use will be made of the PNR data. In other words, you can use PNR data in a targeted manner in the context of a specific ongoing, concrete investigation. You can use PNR data for automated systematic analysis, for example against drug trafficking, but in that case you do not need to store the data. So we need to know exactly what the purpose is.
That brings me to the issue of, let us say, the legal base, because if you read the small print of the EU-Australia PNR - and this also applies to the EU-US PNR - it is not only about the fight against terrorism and crime but also about immigration, public health risks, administrative purposes, customs, immigration, supervision and accountability of public administration. That has nothing to do with the fight against terrorism.
The Commission and the Council have chosen a third-pillar instrument for the PNR proposal and also for the agreements with other countries, but the third pillar is about police and justice cooperation within the European Union. It is not about security in other countries.
The Commission may argue that, indirectly, if we provide data to the Americans, the Australians and to South Korea, for example, we will benefit from it in terms of security. That may well be true, but then I would like to understand where public health comes in. Where does immigration come in? Where does the supervision and accountability of public administration come in? It has nothing to do with it.
I will not go into all the other details of the implementation, but the question of purpose and justification needs to be answered before anything else, because the claim that it has been so useful in the fight against terrorism has not been substantiated to date: we are still waiting for evidence, and I would very much like to have that. And, if there is no evidence, then we should look at the proposal again.
Mr President, honourable Members, we have heard a lively speech for the prosecution. I do not know if I shall reply to all these questions, but I shall begin by thanking you, Mrs in't Veld, for the opportunity you have given us first of all of discussing the PNR agreement concluded between Australia and the European Union on 30 June.
This agreement is the fruit of negotiations that began in March this year and which have been conducted by the Slovenian Presidency, assisted by the Commission. This agreement is valid for seven years. It is intended to provide legal protection to air carriers and reservation systems within the European Union with regard to PNR data transfer to the Australian Customs Service, while remaining compliant with EU data protection legislation.
The agreement contains important undertakings taking account of concerns in the data protection field, of individuals' rights to have access to personal information stored as a result of the agreement, and of the rights of individuals, regardless of their nationality, to lodge complaints with the Australian Privacy Commissioner regarding the manner in which their data have been processed.
Parliament has always been in favour of PNR data transfer based on what is known as the 'push system'. After a transitional period, PNR data will be transferred to Australian Customs using only this 'push system'. In other words, the Australian Customs Service will not have authorised access to these data directly from databases. Equally, the agreement contains important safeguards concerning the storage of PNR data, the transfer of such data to other agencies or third countries, as well as a clear reference to the purposes for which the data may be used.
As far as the purpose of the PNR data is concerned, the draft recommendation asserts that this is not compliant with Article 8 of the European Convention on Human Rights. In reply, I should say that the agreement provides that PNR data may be used for three purposes, which are specified. These are for combating terrorism and related crimes, combating serious crime - including organised crime - of a transnational nature, and third, combating the flight of persons from warrants and provisional custodial measures for the same crimes. If you so wish, I believe you can say in this case that the purposes have been defined.
For the sake of clarity, the agreement also provides that PNR data may be processed on a case-by-case basis where necessary for the protection of the vital interests of the person concerned. For the sake of clarity, the agreement provides that PNR data may be processed on a case-by-case basis where this is required by court order, for example in a case where the processing should be carried out in order to verify that the PNR data are being processed in accordance with Australian human rights law.
I should like to tell you that in future I shall take great care that Parliament play its part in such negotiations. I am completely cognisant of the need to keep you well informed. That being so, it seems to me that a certain number of guarantees have been obtained on the purpose of the data, on the use to which the data may be put and on the storage of the data. That being so, I have tried to be objective and I do nevertheless think that this agreement was necessary. Given that we have a willing partner, one with an institution charged with data protection, I really believe we have reasons for hoping that this agreement will be applied with complete respect for data protection.
I turn now most importantly, if I may say so, to the oral question that you put and which clearly poses the whole problem of PNR. International terrorism and crime constitute a serious threat, and it is true that the collection and analysis of PNR data appear to be an effective tool in the fight against terrorism and crime. PNR data are effectively commercial information provided by the passenger to the carrier on a voluntary basis. This is the information that is collected by carriers to operate their reservation systems.
Recently, some countries have begun to require carriers to transfer their PNR data to them as a means of preventing and combating terrorism and serious crime, such as human trafficking and drug trafficking. These countries include the United States, Canada, the United Kingdom, Australia, New Zealand and South Korea. Those are a certain number of third countries, not the United Kingdom, who have begun to require carriers to transfer PNR data to them.
Certain Member States - France, Denmark, Sweden and Belgium - have embarked upon legislative processes towards the same end or are considering the possibility of commencing a legislative process. Several other countries have begun to consider the idea of using PNR data. However, we are in the initial stages only.
We should take account of the fact that PNR data are simply a tool that can be used by the law enforcement authorities along with other tools and information, because the question you have raised, to find out what the usefulness of such a use really is, cannot be appreciated except in a context in which police authorities use PNR data in conjunction with other instruments.
Clearly, it is much more difficult to grasp exactly what the usefulness of PNR data is. Nevertheless, it appears to be the case that, in certain countries that have used PNR data, they have genuinely proved to be a useful weapon in the fight against terrorism and crime. PNR systems have been evaluated by the authorities in each country. The results of these evaluations are on the whole positive and confirm that recourse to PNR systems has been effective.
While preparing its proposal for European PNR, the Commission was in close contact with Member State police authorities. The Commission was clearly quite satisfied by the evidence offered by the Member States. The majority of evidence was based on confidential information and could not be shared in an open forum. Parliament held a hearing on PNR, at which four Member States and three third countries made presentations on their use of PNR and testified to their success. Given the confidential and sensitive nature of this information, however, the hearing was held in camera.
I should like to say a few words on automated analysis methods, as this is a real issue. It is true that PNR are normally analysed automatically on the basis of risk indicators, but I must emphasise this: the Commission wants a guarantee that this sort of automated analysis will never lead to a decision directly affecting an individual. The results of automated analysis should always be analysed afresh manually by a specialist officer.
The Commission's proposal suggests that PNR data should be used to prevent and combat terrorism and organised crime, and particularly drug trafficking and human trafficking, something you have certainly been prepared to recognise. I should add that PNR may be useful in combating other kinds of serious crime that are nothing to do with the world of organised crime. Despite that, we have limited the proposal to organised crime for reasons of proportionality.
Some Member States consider that PNR data could be of general use in combating illegal immigration, in safeguarding public health and for air safety. In the fight against illegal immigration, PNRs would be useful, since it is true that they make data available more quickly than Advance Passenger Information data. In the field of air safety, PNRs could be useful if the PNR system offered the possibility of refusing criminals or potential terrorists permission to board an aircraft, but the Commission's proposal does not incorporate these powers.
As far as issues of public health are concerned, PNRs could be useful in preventing potential epidemics. If a passenger were to discover that he or she was suffering from a disease that had the potential to cause an epidemic, PNRs could be used to communicate with other passengers on the same aircraft and to offer them advice accordingly. Here too, however, the Commission's proposal does not go this far, as proof of proportionality was lacking. I am sorry that I am unable to agree with you completely, but it seems to me that the purposes specified in the proposal are sufficiently precise to provide the legal safeguards that we should all wish to see.
You also raised the question of subsidiarity, and wondered whether a European initiative was needed. The Commission considers this European Union proposal to be necessary. Three Member States have already enacted domestic legislation on PNR data; several other Member States already make use of PNR data in other ways. A comparison of these systems reveals many differences with respect to both the duties placed on carriers and the purposes.
Such differences make passengers' lives more complicated and certainly cause problems for carriers. The proposal is therefore intended to harmonise carriers' responsibilities and to provide uniform rules for Member States making use of PNR data. At the same time, it also requires them to comply with our data protection mechanisms.
Besides, this proposal will allow for more effective cooperation between police forces. Above all, the Commission believes that, in these times in which we find ourselves, international terrorism and crime pose serious threats, and that these measures must be taken to deal with these problems, while remaining completely respectful of human rights and fundamental rights.
You also raised the question of our choice of a decentralised framework for data collection, by saying: 'Is it not the case, really, that in choosing a decentralised system, we lose the power of oversight?' The Commission examined the alternatives of a centralised system as opposed to a decentralised framework, and, during our consultations with Member States, it became obvious that the processing of PNR data requires the use of information the source of which is extremely sensitive. For this reason, therefore, Member States were unwilling to share such information with a centralised European PNR entity.
It is true that a centralised system would be less expensive and would have certain advantages, but for reasons of practical politics we have chosen the alternative of a decentralised framework. From a data protection point of view, the decentralised option also allows each Member State to establish its own safeguards for access to and exchange of data.
By way of conclusion, Mr President, I apologise for taking a long time, but this is an important matter touching on the exercise of democratic control by the European Parliament and national parliaments. The Commission is certainly aware that its proposal will be adopted according to a process of consultation. The Commission wants to be in close contact with you, with Parliament. National parliaments will be widely involved in the procedure, since the proposal is being or will be considered by most national parliaments. Data protection authorities will be involved in the PNR system and will be responsible for independent supervision of these systems.
That is why, Mrs in't Veld, I recognise that your objections are serious. I have done my best to reply to them honestly. Nevertheless, I do think that this European framework is useful if we do not want each Member State to embark upon and commit to a completely divergent PNR initiative, carrying with it the definite risk of failure to observe a certain number of data protection rules.
As to usefulness, it is true that we must define usage and that we must pay close attention to proper use of these data, but it is also true that, in the fight against organised crime, we have such a need to become more efficient that I am inclined to think that an extra resource does not deserve to be overlooked. That is what I have to say quite simply in reply to your objections, to which I have listened with great care.
I should like to thank the rapporteur very much for her introduction and detailed explanation. I also wish to inform the rapporteur that, although the agenda is decided by the European Parliament, it is proposed by the Conference of Presidents. The decision as to where on the agenda each item is placed determines whether or not a representative of the Council will be present. At the Conference of Presidents there was no suggestion that this item should be placed on a day other than Monday. As a rule, representatives of the Council do not attend our Monday debates. I therefore suggest that, if the rapporteur has any comments to make on the subject, she should address them to the leader of her group, who could have intervened but failed to do so. Accordingly, no Council representative is present today but that is not indicative of disregard of the European Parliament. The reasons for this absence are procedural ones.
Mr President, I would just briefly like to reply to that because I think it is a matter of courtesy as well as political interest for the Council to be here and I am sure they can spare one minister to be present. We have had previous debates in the past two months where the Council was present but left the debate half-way through.
I think that is unacceptable and it is not for me to report that to my group. It is for the presidency of this House to transmit our discontent to the presidency of the European Union.
Thank you very much. I have taken note of your dissatisfaction, but please address any complaints to your group leader, who could have acted to ensure this item was discussed when a Council representative was present, but who failed to do so. I did not put any questions to the rapporteur, but I understand she has expressed her concerns.
on behalf of the PPE-DE Group. - Mr President, of course, passenger name records are not a new concept for aviation security. This House has debated both shortcomings and merits on many previous occasions.
In general, my concerns are - regardless of whether the system is between the US, Canada, Australia or in a general EU framework - who will use the data, what will it be used for and how will it be protected? In my opinion, PNR systems are a valuable tool in the fight against terrorism, but we must ensure that the system does not just become another tool to keep data on citizens. The purpose of PNR should be to combat terrorism, and I have to say - I am very sorry to say this - that the Commissioner, in his opening statement, did not give me the confidence that that would be the purpose limitation which we all seek. It should be purpose-limited to the organisations whose remit is to fight against terror. Counterterrorism measures must not be made an excuse for a catch-all system for personal data. In essence, we must ensure that such systems stick to what they are designed for, which is an aid to the security services to identify and target the people who are the biggest threat.
I welcome PNR systems as one part of our approach to counterterrorism but, to the same degree, believe that we must be flexible in our approach when negotiating with third countries. We must approach the important issue of data protection on EU citizens and whether - and in which way - this data is passed to others.
Thus I urge this House to take PNR seriously as part of a global tool to make our skies safer. As long as we approach the issue in a proportionate manner and reduce the potential for misuse, PNR could serve as a vital tool to protect the innocent traveller and disrupt the potential terrorist. In conclusion, I have always said that, personally, these systems would make me feel safer at 35 000 feet.
on behalf of the PSE Group. - (FR) Mr President, today we are debating two related issues: the Australia-European Union agreement on the transfer of passenger name record data - PNR - and the setting up of a European PNR system. The agreement entered into with Australia seems to us far more acceptable than other agreements entered into with countries outside the EU. Thus, it is particularly welcome that data has been made anonymous and that limits have been placed on the transfer and further use of data.
We are also particularly pleased that the Australian authorities have confirmed that it is not worth collecting sensitive data such as food preferences. We do, however, still have some concerns, since the purpose for which the data can be used is not very well defined. Additionally, the length of time for which the data is kept and the number of items of data requested seem to us excessive.
Finally, I believe it is vital to have a clearer definition of the data protection that will cover European citizens. We also call upon the Council and the Member States to step up democratic control by involving the European Parliament before agreements are finalised.
The issues raised by the agreement with Australia show the problems that are posed by the setting up of a European PNR system. We must not be satisfied with merely responding to requests by countries outside the EU. The European Union ought to set an example by continuing its traditional protection of citizens' private lives. We refuse to simply adopt an identical copy of the PNR agreement entered into with the United States for the European Union. We need to have an open debate to ascertain whether the use of PNR data is genuinely useful and, if so, under what conditions.
on behalf of the ALDE Group. - Mr President, I gather there is a new rule, at least for the Council presidency, that they do not turn up on Mondays! As someone who comes to Strasbourg only under protest, I would quite like that rule to apply to me.
As the rapporteur said, the schemes for using PNR data are unclear and legally insecure and risk looking like a surveillance state for its own sake. My particular concern is the practice of data mining, and behavioural and identity profiling. Apart from the questions of legitimacy and effectiveness, I worry about what happens to a person singled out for attention.
This could be because they had an associate of interest to the police. Vice-President Barrot says that enforcement action cannot be taken solely on the basis of automated processing, but what happens to the original singling out of someone as being of possible interest? We need to have an absolute assurance that that trace is deleted.
If data are shared and stored, the dangers of a nasty fate, as happened to Maher Arrar, rendered to torture for seven months after being picked up at JFK Airport, cannot be regarded as fanciful.
on behalf of the Verts/ALE Group. - (NL) Mr President, I would like to react to what Mr Bradbourn had to say. I too am not against passenger name records (PNR) per se, even though that impression is being conveyed to some extent. What matters is, and in that respect I totally agree with the rapporteur, that you have to look very carefully at how this instrument can be best used and when usefulness and need are really defined.
I would in this context like to make another proposal to the Commission. Commissioner Barrot stated that he would very much like to work with the European Parliament, and I appreciate this, but when it comes to usefulness and need, then we still have some loose ends to tie up, and these, I believe, are at the very centre of the debate between the Commission, Council and Parliament on this topic.
Commissioner, you say that you have a whole ream of assessments that demonstrate a high level of usefulness. To my knowledge, based on what I have read on the subject, it mainly provides information about migration, and it solves a number of issues, but, as far as I am aware, it has not really done anything to benefit the fight against terror. I am quite happy, though, to look into this with you at some stage.
I would therefore suggest that an inquiry be carried out and that you and we sit down to determine the research question, that we have an enquiry carried out and that we then discuss this at length. We have nothing against PNRs in principle, but we do want the records to be handled with care, in line with the principles of our privacy policy. I hope that you are willing to back this up. Could you respond to this?
As for your agreement with Australia, it may well be a cut above other agreements, for example with the United States, but my question is: which other agreements are still in the pipeline? You said a moment ago that, whatever happens, none of this should fall into the hands of repressive authorities. I can, in this light, assume that we will never negotiate with Russia or China. Could you in any event confirm this, and maybe provide us with a list of the countries with which negotiations are already underway, of which we will not learn until a few months down the line?
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, what Commissioner Barrot has said does not convince me that there is any real benefit to be gained from using this PNR data. There is still no clear evidence that this data can make a genuine contribution to the fight against terrorism and organised crime.
The fact is, in this frenzy to identify alleged terrorists, everyone has become a suspect. I believe that certain points need to be clarified with regard to the use of the data that will be collected and the way in which it is to be handled. By contrast, we are often witness - from the information at our disposal - to arbitrary and indiscriminate activity where data is frequently passed from hand to hand and is not always transferred correctly.
In my opinion, this eagerness to extort information does not help the defence of our personal protection. The undue precedence of security over freedom has often resulted in the removal of safeguards of our rights.
(PT) Mr President, I particularly want to talk about the agreement with Australia and to congratulate Mrs in 't Veld on her excellent work on this report. I also want to congratulate Mr Barrot on the successful negotiations carried out by the European Commission. The agreement with Australia is generally positive. It is a good example of the long road travelled since the start of the initial discussions on the PNR issue. At the time the European Parliament felt that it was unacceptable for PNR data to be transferred unless guarantees were given that they would be appropriately protected and that current Community rules would be observed.
This agreement responds to most of the concerns that we raised and guarantees adequate data protection: firstly, because Australian law will protect the privacy of Union citizens; secondly, because a system is planned which will guarantee that individuals, regardless of their nationality or country of residence, can exercise their rights and have access to a conflict resolution mechanism, even including the possibility of suspending data flows in the event of infringement of the agreement by the data protection authorities; thirdly, because of the obligation for a joint review involving the data protection authorities, and, fourthly, because, on the issue of sensitive data, I am delighted and welcome the fact that Customs have specifically stated that they do not want or need sensitive data. I agree with Mrs in 't Veld that this is a good example for other countries.
However, Mr Barrot, I can only regret that neither the Council nor the Commission has kept the promise made in this plenary to strictly cooperate with the European Parliament on this matter. I note Mr Barrot's statement that this will not happen again in the future, but the truth is that yet another agreement has been reached without Parliament having at any time been informed, either on the adoption of the mandate or on the conclusion of the agreement. It is vital that, in an agreement so directly affecting the fundamental rights of citizens, there is democratic legitimacy. This cannot be achieved through an a posteriori evaluation and national parliamentary approval given that, as the Commissioner knows, this national oversight is only provided for in 10 out of the 27 Member States.
Until the Treaty of Lisbon enters into force and the European Parliament can be fairly associated with the process of reviewing the PNR agreements, we hope that at least the principle of fair cooperation between the institutions can be respected. This is my plea.
(EL) Mr President, as far as European PNR are concerned, you made a shocking statement, Commissioner: you said in your proposal that you refuse to request information on foreign passengers travelling to Europe in matters such as illegal immigration or in matters such as diseases, because you consider that something of the sort would not be proportionate.
So why did you sign an agreement with the United States allowing precisely this information on European citizens to be given to the US administration? In essence, you have admitted that the Euro-American agreement is an agreement which breaches the European law of proportionality.
You said something else that was inaccurate: you repeated several times in your address that PNR data are useful without demonstrating how. However, the European law requires these data to be necessary, not just useful. If the European law has changed, please tell us and, if it has not changed, you are obliged to prove that PNR are necessary, and not just useful.
As far as Australia is concerned, what point is there in our debating today a PNR agreement with Australia which has been signed and sealed? This is not a theoretical question. As you know, in the case of the United States, before the ink had even dried on the PNR agreement, the United States had started putting pressure on individual European countries and haggling for even more information than that provided for in the PNR agreement, in return for their inclusion in the famous visa waiver programme. This information and these personal data were demanded outside the framework of the limitations laid down in the PNR agreement which, although very feeble, at least exist.
President Bush admitted six European countries to the programme at a lavish ceremony two days ago, but stated that he would not admit a further six, including Greece. The clear pressure being exerted on certain European countries to accept terms which conflict with their constitution and legislation or, worse still, to adapt their foreign policy to the wishes of a third country - as we have heard in the case of Greece - requires immediate investigation by the Commission and intervention and denunciation by the Council which, unfortunately and to its shame, is not here today.
(RO) The way in which attempts are being made to gather personal data with a view to preventing potential problems or personal incidents (as Mr Barrot actually said: 'the fight against terrorists, serious crimes... things which will happen, not things which have already occurred') represents a blatant violation of human rights, not to mention an infringement of the legislation in this area concerning the protection of personal data and the free circulation of this data.
We believe that when anyone makes decisions for a person, either this should be recognised from the outset as a violation of human rights or it must be agreed that the actual person must give their consent, and then only on the assumption that there will be no risk to the safety of others. This medieval castle type strategy being put forward during our discussion contradicts the strategy used at airports, where open, secure systems are applied.
(RO) The decision about establishing a register containing passenger data mentions that this data will be passed on in the case of flights from the EU to third countries with which the European Union has signed agreements on the protection of personal data. Commissioner, you mentioned the fact that some Member States have already implemented the specific legislation nationally. It is important to adopt this legislation in a democratic manner, which means involving the national parliaments.
I would like to draw your attention to the fact that the legislation in one Member State does, in this respect, affect the citizens of other Member States. For example, if a Romanian citizen, in order to fly to Australia, needs to take an international route which departs from another Member State, the Romanian citizen should be familiar with the legislation in that Member State and, in particular, should give his or her consent to his or her personal data being collected and processed. As far as I know, the European Parliament should be involved, through the comitology procedure, in the agreements which the Community signs with third countries in this area.
(DE) Mr President, I should like to make just two brief comments. Firstly, I would ask our Commissioner to convey the concern resounding today to the Ministers for the Interior. We have been told that PNR data offer opportunities for fighting crime. Indeed, many here in Parliament have affirmed this. The issue that preoccupies us, however, is whether this is proportionate. We are storing millions, even billions of data for 10 years for perhaps a handful of cases. Is that proportionate? This is the concern preoccupying us all.
The second thing I want to say is that I do not understand why we are talking of a European PNR system. The proposal on the table involves the development of 27 national PNR systems, not a European PNR system. If Member States have such a pressing need for this tool in order to fight crime, we would suggest that the Ministers for the Interior go to their national parliaments and discuss and implement it there. Discussing common data standards is one thing - but making it a mandatory objective for the Justice and Home Affairs Council is another. Personally, I sense that the Ministers for the Interior have been unable to push this through at home, at national level, and are consequently seeking to do so via the Council. Therefore, we must say 'no'.
(PL) Commissioner Barrot, I am delighted to have the opportunity to discuss matters with you, even if you are no longer Transport Commissioner. Nonetheless, I have many happy memories of working with you during that period. Regarding the exchange of data, however, I recall our discussions at the Committee on Transport and Tourism, when we dealt with issues such as the safety of travellers, and the protection of personal data to prevent it from falling into unsuitable hands. These are crucial issues. That is why I believe that dissemination of data, the circumstances and recipients of the data, the principle of accessibility and the aims should all be vital to this agreement.
We are sensitive when working with the United States. We know how important that country is. I would urge you, however, to bear in mind that we Europeans are often made to feel uncomfortable at airports. We must not forget that. Thank you.
(ES) Mr President, Commissioner, terrorism and serious organised crime are global phenomena. The means for fighting these must therefore be proportional and effective.
I took due note of the answers given to the questions. These answers were quite correct: it is true that guarantees must be demanded and that this is a delicate issue. However, it is also true that it is absolutely inexcusable to provide a globalised and harmonised response.
Those people who are somewhat detached from terrorism are more concerned about individual guarantees. My concern is for both individual and collective guarantees. It is absolutely vital that we start where we can. If we have to start with air transport, given that air carriers already have this data, then that is where we must start.
We will demand guarantees, we will assess the scope and we will start with international transport. However, it should be noted that we will then move on to domestic transport because terrorists very often do not come from outside, but are home-grown. Ask the United States and everyone else, because that is how it is and that is how we will have to address it in the future.
Mr President, I would like to thank all the MEPs who have spoken and I can assure you that I will certainly be present at the Council that is to take place this week, where I will report on the comments that have been made.
I would first of all like to remind you that we think the usefulness of the PNR system cannot be ignored in the context of combating terrorism and organised crime. Several of you acknowledged this frankly. Thus, we cannot do without this PNR system, and I must tell you that the Commissioner responsible for combating organised crime is not willing to abandon useful resources. We must, however, also use the system properly, and here I am in agreement with you: purpose and proportionality are vital. We must keep to the purpose and - as Mrs In 't Veld said - the purpose must be stated precisely and proportionality must be guaranteed. I must reply on one specific point to Mr Lambrinidis, who was rather vehement: in the agreement between the United States and Europe, the purpose is terrorism and crime, full stop. Firstly, then, we need to ensure proportionality and purpose.
Mrs Ludford, I was very sympathetic to what many of you said about the need to ensure data is not kept once it has been used for the purpose for which it was collected. You are right to say that we must avoid any kind of storage that might subsequently lead to uses that are unacceptable in terms of our fundamental rights.
Now I would like to turn to democratic control, firstly with regard to negotiations with countries outside the EU. We should be very clear that Articles 24 and 38 of the Treaty on European Union state that, in international negotiations, the Presidency will conduct the negotiations assisted, where necessary, by the Commission. Article 24 does not oblige the Presidency to inform or consult Parliament, and so it is for the Presidency, where applicable, to inform Parliament of the state of negotiations. That said, the Commission may, having consulted the Presidency and if an appropriate opportunity presents itself, keep Parliament informed of developments on such issues. I would like to assure you that at present no other non-EU country has requested a PNR negotiation, and so matters are clear. If this were to arise, when opening new negotiations as a new Commissioner in this sphere I would be certain to ask the Presidency to authorise me to keep the relevant committee at Parliament informed about the state of negotiations. I would like to make that commitment to you.
Thirdly - and Mr Weber has just referred to this - yes, there are 27 national systems, but these systems are not too diverse, and the national parliaments have been consulted on this point. To the best of my knowledge, the national parliaments have had the opportunity to express their opinions and to send us their comments. Mr President, I am well aware that I have not responded to all of the comments, but several well-founded remarks will be taken into consideration. What I believe, if you will, is that we cannot - and I am truly interpreting the spirit of the debate - deprive ourselves of a resource if that resource could be useful. It has been said that this effectiveness has not been demonstrated. While that is true, nonetheless some evidence has been given and, as I said a little while ago, in the information given in camera there were a number of witnesses who reported that the PNR system could be useful. I remain convinced that in the fight against organised crime it can be very useful.
That being the case, the purposes must be abided by. We must avoid data being stored and therefore we need a rather rigorous level of control. That is why in my view we need to involve - as I said at the end - all data protection bodies. On Thursday I attended a meeting on the subject of data protection organised by the majority of bodies responsible for data protection in Europe and I had the impression that now, in the Member States, there really is an increasing desire to entrust the task of data protection to independent authorities whose voices are truly likely to be heard.
That is what I wanted to say at the end of a debate that has been very interesting and useful for me and on which I will report to the Member States and their ministers. I undertake to do so.
rapporteur. - Mr President, I would like to thank the Commissioner for his reply, and I will be very happy to sit down with him and talk through all the details. I shall come back briefly to purpose, because there are many misunderstandings about what can and cannot be done with PNR data. PNR data are already available now, today, without an EU PNR scheme, simply with a warrant and due cause. But the need for further, unlimited powers has not been proven. So I do not dispute the usefulness of PNR data in themselves: I dispute the usefulness of this mass collection and automated analysis.
I am not the only one who is of this view; I am in good company. The data protection authorities have the same view, but they are being ignored. The air carriers are telling us the same. Security experts from airport security tell us the same, and I will give you a quote from a report that was commissioned by the Department of Homeland Security - I will be very happy to give it to you. It says: 'automated identification of terrorists through data mining or any other known methodology is not feasible as an objective'. I did not make this up. These are security experts commissioned by the Department of Homeland Security.
There is evidence for the usefulness, as you said, Commissioner, but usefulness in combating drugs trafficking or illegal immigration or other purposes. This may surprise you, but I am not even opposed in principle to using PNR data for those purposes. But we must be very precise in defining the purposes so as to ensure proportionality and to ensure adequate legal safeguards.
I would like to conclude on a very personal note. I am very unhappy about the way that we have been arguing about PNR for five years now, and the Council and the Commission just charge ahead like a runaway train. I would like to say to my fellow Irish EU citizens that, if you share my desire to end this kind of undemocratic and untransparent decision-making, then please say 'yes' to the new EU Treaty.
The debate is closed.
The vote will take place on Wednesday.